DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,888,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claims in the instant application is broader that the invention claimed in the referenced patent, thus being fully anticipated by the claimed of the referenced patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,540,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claimed in the claims of the referenced patent necessarily results in the products that are narrower in scope than the claimed product, thus anticipating the instantly claimed product,
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 10,4949,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the article of manufacture as claimed in the reference pated comprises the composition that is narrower in scope than the claimed composition, thus anticipating the instantly claimed composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2006/0036045 to Wilson et al., (hereinafter “Wilson”).
Wilson discloses compositions comprising a polymer having shape memory properties and having crosslinkable sites substantially regularly spaced along the polymer chain which, when crosslinked, forms a thermoset polymer having shape memory properties.
See the entire document and description of the polymer in [0051] and claim 7.
The invention as claimed, therefore, is fully anticipated by Wilson. 
Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Li et al., Shape memory effect of EVA copolymers, J. Appl. Polym. Sci. Vol. 71, 1999 (hereinafter “Li”).

The invention as claimed, therefore. Is fully anticipated by the disclosure of the reference. 
Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Nagata et al., Synthesis and characterization of photocrosslinked poly(ε-caprolactone)s showing shape-memory properties,  J. Polym. Sci. part a polym. chem 2009, (hereinafter "Nagata”).
Nagata discloses polymer compositions comprising a polymer having shape memory properties and having crosslinkable sites substantially regularly spaced along the polymer chain which, when crosslinked, forms a thermoset polymer having shape memory properties.   The polymer is poly(ε-caprolactone)having crosslikable sites, coumarin side groups bearing double bond regularly spaced along the polymer chain which are .
Claims 1 is rejected under 35 U.S.C. 102(b) as being anticipated by US Patent 6,664,335 to Krishnan, (hereinafter “Krishnan”).
Krishnan discloses di polymer compositions comprising a polymer having shape memory properties and having crosslinkable sites substantially regularly spaced along the polymer chain which, when crosslinked, forms a thermoset polymer having shape memory properties.   The polymer is Polyurethane having crosslikable urethane sites regularly spaced along the polymer chain which are thermally/radiation (crosslinked with crosslinking agent to produce a shape memory compositions.  See the entire document.  In ullustrative example 1, the polyurethane used (Pellethane 2362-80A) is a tetramethylene glycol based polyurethane, thus satisfying claim 5 limitation (with assumption that the claimed monomers refer to the monomers used in synthesis of PU).
The invention as claimed, therefore, is fully anticipate by the disclosure of the reference.

Claim Rejections - 35 USC § 102/103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim  1 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over US Patent 4,271,273 to Biranowski et al., (hereinafter “Biranowski").
It is expressly noted on the record, that claim does not require the compositions to be actually process into the shape memory material or to e crosslinked.  The claim recites future use of the compositions and property of the composition of being able to be crosslinked and to form a shape memory material.
Biranowski discloses such compositions as disclosing polyurethanes (PU) obtained from unsaturated diols, such as butane diol and isocyanates identical to the polyisocyanates disclosed in the instant specification.  The resulting polymers contain regularly spaced crosslinkable double bonds. The reference further discloses foaming such polymer compositions.
Since the polymers of Biranowski comprise all the same monomers as disclosed in the instant specification and contain crosslinkable sites substantially regularly spaced along the polymer chain which, it is 
The burden is shifted to the applicants to provide factual evidence to the contrary.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ